Citation Nr: 1730819	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-27 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, denied a request to reopen the previously denied claim of service connection for low back pain.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held via videoconference in August 2015.  A transcript of is of record.

The Board previously considered this matter in December 2015, at which time it reopened the previously denied claim of service connection for a low back disability, and remanded it for additional evidentiary development.


FINDINGS OF FACT

The weight of evidence supports a finding that the Veteran's current low back disability, diagnosed as degenerative disc disease and lumbar spondylosis, was as least as likely as not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease and lumbar spondylosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a low back disability, claimed as lower back pain.  See claim from November 2008.  

The medical evidence shows a diagnosis of degenerative disc disease and lumbar spondylosis.  See VA examinations from May 2012 and January 2016.  

The Veteran's August 1997 separation report of medical history shows a history of recurrent back pain and lists chronic low back pain as a current medical problem.  See service treatment records (received in February 1998), volume I, at 7.  A February 1996 service treatment record shows complaints of low back pain.  Prior service treatment records also note a history of back pain.  Significantly, an October 1982 service treatment record notes a history of acute back pain possibly related to a pilonidal abscess.  See service treatment records (received in February 1998), volume III, at 139; see also November 1982 consultation sheet, volume II, at 48.  

Pursuant to the December 2016 Board remand, the Veteran underwent a VA examination in January 2016.  In an April 2016 opinion, the January 2016 VA examiner opined that the Veteran's current thoracolumbar spine condition is less likely than not due to his 1984 spinal anesthesia procedure.  The examiner explained that there was no clear evidence to suggest a relationship, adding that the Veteran's back condition is a degenerative process more likely related to overuse and age.  Nonetheless, in a subsequent May 2016 addendum opinion, the same VA examiner opined that based on review of service treatment records, previous examinations, and his clinical judgment, the Veteran's low back pain was at least as likely as incurred in service.

As the evidence supports a finding that the Veteran's current low back disability, diagnosed as degenerative disc disease and lumbar spondylosis, was as least as likely as not incurred in service, the criteria for service connection have been met.



ORDER

Service connection for degenerative disc disease and lumbar spondylosis is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


